Bell, Justice.
1. Whether or not the bill of exceptions shows who was the plaintiff in error, it does not designate or otherwise show upon its face who were intended as parties defendant in error. The motion to dismiss the writ of error, based upon this among other grounds, must be sustained. Anderson v. Haas, 160 Ga. 420 (128 S. E. 178) ; McEachin v. Jones, 165 Ga. 403 (148 S. E. 878); Fowler v. Wheeler, 176 Ga. 189 (167 S. E. 107) ; Toccoa Electric Power Co. v. Punter, 178 Ga. 258 (173 S. E. 131) ; Vandivere v. Smith, 183 Ga. 326 (188 S. E. 540) ; Hancock v. Lizella Fruit Farm, 184 Ga. 73 (190 S. E. 362).
2. Furthermore, it appears that the State Revenue Commissioner, who was a party in the trial court, is interested in sustaining the judgment dismissing the plaintiff’s petition, and even if it could be said that he was made a party to the bill of exceptions there was no service or waiver of service as to him, and for this additional reason the writ of error is subject to dismissal, as urged in the motion. Benson v. Lewis, 176 Ga. 20 (166 S. E. 835) ; Emunttel Farm Co. v. Batts, 176 Ga. 552 (168 S. E. 316) ; Malsby v. Shipp, 177 Ga. 54 (169 S. E. 308) ; Poston v. Durham, 177 Ga. 870 (171 S. E. 765); Gibson v. Snider, 181 Ga. 604 (183 S. E. 565); Howard v. Columbus Bank & Trust Co., 182 Ga. 23 (184 S. E. 713) ; Hancock v. Lizella Fruit Form, supra.

Writ of error dismissed.


All the Justices concur.

Herbert J. Haas, Joseph F. Haas, and Sol I. Golden, for plaintiff.
Spalding, Sibley, Troutman <& Brock, O. Q. Hancock, J. C. Savage, G. S. Winn, J. G. Murphy, E. L. Sterne, George & John L. Westmoreland, W. K. Meadow, W. S. Northcuii, B. Harold Sheais, Kirsch, Smith & Kilpatrick, E. D. Smith Jr., and D. F. Mc-Glatchey, for defendants.